 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMES ROBERT STANFORD,        ) NO. ED CV 19-0276-SVW(E)
                                   )
12                  Petitioner,    )
                                   )    ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )    CONCLUSIONS AND RECOMMENDATIONS
14   D. PARAMO, Warden,            )
                                   )    OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondent.    )
16   ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.     Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.     The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that Judgment be entered denying and dismissing
26   the Petition with prejudice.
27   ///
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7             DATED:      August 14
                        _____________________________, 2019.

 8

 9

10                               ___________________________________
                                          ____________________
                                                             __
                                          STEPHEN V. WILSON
11                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
